Case 6:20-cv-01210-GAP-GJK Document 44 Filed 11/17/20 Page 1 of 1 PageID 331




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   STARLINE MEDIA, INC. and DAVID
   NDALAMBA,

                          Plaintiffs,

   v.                                                          Case No: 6:20-cv-1210-Orl-31GJK

   STAR STATUS GROUP, ELISHA TRICE
   and JOMY STERLING,

                          Defendants.


                                                  ORDER
          This case is before the Court sua sponte. As the Defendants are alleged to “reside[] in

   Ocala,” (see Doc. 24 at ¶¶ 14–15), it is

          ORDERED that Plaintiffs shall show cause in writing by December 2, 2020, why this case

   should not be transferred to the Ocala division of the United States District Court for the Middle

   District of Florida. See Local Rule 1.02(c).

          DONE and ORDERED in Chambers, Orlando, Florida on November 17, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party
